IN THE UTAH COURT OF APPEALS

                                        ‐‐‐‐ooOoo‐‐‐‐

State of Utah,                                )         MEMORANDUM DECISION
                                              )
       Plaintiff and Appellee,                )            Case No. 20101022‐CA
                                              )
v.                                            )                   FILED
                                              )                (April 19, 2012)
Charles Howard Williams,                      )
                                              )               2012 UT App 119
       Defendant and Appellant.               )

                                            ‐‐‐‐‐

Third District, Salt Lake Department, 091902668
The Honorable Royal I. Hansen

Attorneys:       C. Danny Frazier, South Jordan, for Appellant
                 Sim Gill and Joshua N. Graves, Salt Lake City, for Appellee

                                            ‐‐‐‐‐

Before Judges Davis, Thorne, and Roth.

THORNE, Judge:

¶1     Charles Howard Williams was convicted of one count of assault on a pregnant
person, see generally Utah Code Ann. § 76‐5‐102(1), (3)(b) (2008), and two counts of
domestic violence in the presence of a child, see generally id. § 76‐5‐109.1(2) (Supp. 2011).
He appeals, arguing that the victim’s posttrial recantation of her testimony and
allegations of prosecutorial misconduct entitle him to either an arrest of judgment or a
new trial. We affirm.

¶2    At trial, the victim testified in conformity with her report to police that Williams
had threatened her life and kicked her in the leg during a domestic dispute in the
presence of the couple’s two minor children. The jury apparently believed this
testimony, as it convicted Williams of three of the four charges against him.1 Several
days after the trial, the victim executed affidavits stating that Williams did not assault
her and that she had lied about the incident in her original police statement and at trial.
She further alleged that a prosecutor had threatened her and forced her to testify falsely
at trial.

¶3      Based on the victim’s posttrial affidavits, Williams filed a motion for either an
arrest of judgment or a new trial. After holding an evidentiary hearing, the district
court denied Williams’s motion, finding that the victim’s posttrial testimony was not
credible and that Williams had failed to establish grounds for relief based on newly
discovered evidence. See generally Utah Code Ann. § 78B‐9‐104(1)(e) (Supp. 2011)
(allowing a criminal conviction to be vacated following “newly discovered material
evidence”). On appeal, Williams argues that he is entitled to an arrest of judgment
based on the victim’s recantation or, alternatively, to a new trial based on the
recantation and prosecutorial misconduct. However, we are not persuaded that the
district court committed any error in denying Williams’s motions.

¶4      “[A] judgment may be arrested based on an insufficiency of the evidence or facts
as proved in trial or as admitted by the parties.” State v. Workman, 806 P.2d 1198, 1202
(Utah Ct. App. 1991), aff’d, 852 P.2d 981 (Utah 1993). The granting of a new trial based
on posttrial recantation evidence is appropriate only upon a determination that “the
substance of the proffered [recantation] testimony” and the “testimony’s probable
weight” would “make a different result probable on retrial.” See State v. Loose, 2000 UT
11, ¶ 18, 994 P.2d 1237 (internal quotation marks omitted). The credibility of the
recantation evidence is “an essential component” of this determination. See State v.
Pinder, 2005 UT 15, ¶ 66, 114 P.3d 551; see also Loose, 2000 UT 11, ¶ 18 (“[I]t is
appropriate in the context of a new trial motion based on newly discovered evidence to
give the trial court the power to consider the testimony’s probable weight as part of its
determination as to whether that testimony would ‘make a different result probable on
retrial.’ And part of that weight certainly is the likelihood that a jury would find it
credible.”). We will affirm the district court’s rejection of both of Williams’s theories
unless he can establish that the totality of the evidence, including the recantation

       1
        The jury acquitted Williams on one count of making a terroristic threat. See
generally Utah Code Ann. § 76‐5‐107 & amend. notes (Supp. 2011) (defining a threat of
violence, previously called a terroristic threat).




20101022‐CA                                  2
evidence, “viewed in the light most favorable to the verdict, is so inconclusive or so
inherently improbable as to an element of the crime that reasonable minds must have
entertained a reasonable doubt as to that element.” State v. Workman, 852 P.2d 981, 984
(Utah 1993); see also Utah Code Ann. § 78B‐9‐104(1)(e)(iv) (stating that new evidence
must demonstrate “that no reasonable trier of fact could have found the petitioner
guilty of the offense”).

¶5      At trial, the victim had testified in considerable detail about an argument with
Williams that had escalated until Williams kicked her, leaving scratches or marks on her
leg, and eventually threatened to kill her. She testified that the kick occurred while she
was on the phone with a nurse and that the nurse indicated that she was calling the
police.2 This testimony substantially conformed to the victim’s earlier pretrial
statements to police. The victim made no mention of any prosecutorial misconduct at
trial and instead stated, “I came here today at my own choice.”

¶6     By contrast, in her posttrial testimony, the victim recanted her allegations against
Williams and asserted that her leg injury had actually occurred while moving a coffee
table. The victim also testified that a process server and a prosecutor had threatened
her with jail and the loss of her children if she did not testify. She testified that, on the
day of trial, she had indicated to the prosecutor that the charges against Williams were
not accurate; that she had collapsed, screaming, outside the courtroom; and that the
prosecutor had physically grabbed her and pushed her into the courtroom. The district
court also heard posttrial testimony from the prosecutor, who denied the victim’s
allegations, and a victim’s advocate intern, who confirmed the prosecutor’s account.

¶7     After considering both the trial testimony and the testimony presented at the
posttrial hearing, the district court found that the victim’s posttrial testimony “changed
dramatically from the time of trial” and “didn’t find that [the] new testimony was
credible or presented a basis to support” Williams’s motion. See generally Pinder, 2005
UT 15, ¶ 80 (considering a witness’s “blatant about‐face” in evaluating the district
court’s credibility determination). The district court also found that the prosecutor’s



       2
         The nurse did not testify at trial. However, the responding officer did testify
that a third party had initiated the call to police, and the officer’s testimony implied that
this third party was the nurse.




20101022‐CA                                   3
posttrial testimony was credible,3 that no prosecutorial misconduct had occurred, and
that the testimony of a victim’s advocate intern who had worked with the victim also
“support[ed] the factual basis and . . . regularity of the verdicts.” The district court
found the intern’s testimony particularly “significant” because the intern was
“disinterested” and was “the only one that doesn’t really have a side to these matters.”

¶8      Williams fails to challenge the district court’s credibility determinations, and
those factual findings are dispositive of his arguments on appeal. Williams is not
entitled to a new trial or arrest of judgment based on the victim’s posttrial testimony
unless that testimony, “viewed with all the other evidence, . . . demonstrates that no
reasonable trier of fact could have found the petitioner guilty of the offense.” See Utah
Code Ann. § 78B‐9‐104(1)(e)(iv) (Supp. 2011). In light of the district court’s credibility
assessment, we cannot say that this is the case. See generally Pinder, 2005 UT 15, ¶ 78
(“As a result of this credibility assessment, the trial court reasoned that the [new
testimony] would not have a strong enough impact on a jury to make a different result
on retrial probable. We agree.”). A reasonable jury could clearly have agreed with the
district court that the victim’s trial testimony was more credible than her recantation,
and Williams has thus not met his burden of demonstrating that the victim’s recantation
provides a basis for relief under Utah Code section 78B‐9‐104.4


       3
        We note that the prosecutor’s testimony included details of threats of retaliation
made by Williams to the victim after the trial. Although the district court did not
formally address the effect of these threats on its determination of the victim’s posttrial
credibility, the reasonable inference that the victim changed her story in response to
Williams’s threats only bolsters the district court’s ultimate credibility determination.
       4
         In State v. Loose, 2000 UT 11, 994 P.2d 1237, the Utah Supreme Court expressed
concern that trial courts not be given too much discretion to determine the credibility of
recanting witnesses, at the expense of allowing a jury to make such determinations. See
id. ¶ 18 (stating that, even in the new trial context, “[w]e proceed with caution where a
trial judge’s weighing of credibility has the result of keeping otherwise admissible
evidence from the jury”). While we share this concern, we also agree with this
observation from the concurring opinion in Loose:
                Trial judges who have heard both versions of the witnesses’
                testimony, as well as all other trial testimony, are in an
                                                                               (continued...)




20101022‐CA                                  4
¶9      The district court’s unchallenged finding that no prosecutorial misconduct
occurred also resolves Williams’s argument that such misconduct deprived him of a fair
trial. See generally State v. Wengreen, 2007 UT App 264, ¶¶ 10, 13, 167 P.3d 516
(discussing prosecutorial misconduct). For these reasons, we affirm both the district
court’s denial of Williams’s motion to arrest judgment or for new trial and Williams’s
convictions below.



____________________________________
William A. Thorne Jr., Judge

                                             ‐‐‐‐‐

¶10    WE CONCUR:



____________________________________
James Z. Davis, Judge



____________________________________
Stephen L. Roth, Judge




       4
        (...continued)
               excellent position to evaluate whether the supposed
               recantation is true. If a supposed recantation is obviously
               false to the trial judge, I question whether justice is served by
               evaluating whether a jury is likely to be misled by the false
               testimony. There are valid arguments on both sides of this
               issue that ought to be considered if and when a case is
               presented where the trial judge finds the recantation false,
               but it is also evident that the supposed recantation probably
               would change the verdict.
Id. ¶ 23 (Anderson, Dist. J., concurring).




20101022‐CA                                   5